MR. JUSTICE BOTTOMLY:
(dissenting).
I dissent. The record in this co-guardianship is so very clear as to the reasonable attorneys’ fees testified to as reasonable, by respective counsel.
Attorney Gilbert testifying as to a reasonable fee for himself and Mr. Lyman H. Bennett, Jr., attorneys for Almon G. Reid, one of the co-guardians, stated: “Our time I would say was worth about five thousand dollars, the services we rendered here, total services rendered.” There can be no question about that statement, that the joint fee he was asking for was $5,000.
Mr. Blair thereafter being examined by his co-counsel Mr. Comfort, testifying as to the compensation of himself and Mr. John M. Comfort, counsel for George H. Reid, co-guardian with his brother Almon G. Reid, stated: “ I would like to point out on all of those occasions when the guardianship matters were in court and being litigated where George was here as co-guardian that we were here, too, you and I and spending the same amount of time and probably the same amount of effort as our friends here taking into view the whole aspect of our services, yourself and mine together and the results secured and the investment of time and energy, I myself don’t think that we would be overpaid at five thousand dollars. I think that is a very reasonable compensation, perhaps too reasonable.” Emphasis supplied. It is only reasonable to believe that the $5,000 so testified to was the total joint fee for Mr. Blair and Mr. Comfort.
*211By its order of January 24, 1952, the court, in granting double the amount of the attorneys’ fees, or $5,000 for each of the four attorneys, or $20,000 attorneys’ fees in this guardianship matter, being twice the fee the evidence indicated as reasonable, abused its discretion. I would reverse said order on this particular alone.